DETAILED ACTION
Amendment received on May 24, 2021 has been acknowledged. Claims 1-19 have been cancelled, claim 21 has been added and amendments to 20 have been entered. Therefore, claims 21 and 20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments are sufficient to overcome 35 USC 101 and 103 rejections.
Response to Arguments
Applicant’s arguments, see Remarks, filed May 24, 2021, with respect to claim 20 have been fully considered and are persuasive.  The 35 USC 101 and 103 rejection of claim 20 has been withdrawn. 
Examiner’s statement regarding 35 USC 101 “Alice”
The claim recites the abstract idea of a marketing or sales activities conducted by generic computer components, but amounts to significantly more than the idea itself with the additional element of a self-executing data structure that automatically adjust prices based on linkaged-based rules stemming from linkages of a social media object and other objects because the claims recite limitations that are integrated into a practical application.
Allowable Subject Matter
Claims 20-21 are allowed.





Reasons for Allowance
The most remarkable prior arts on record are to Nayak et al. U.S. Patent Application Publication 2015/0317659 and Chiang et al. U.S. Patent 9,865,009. 
Nayak et al. is directed to a method receives an indication of an occurrence of a first event unrelated to a particular customer. The method also receives an indication of an occurrence of a second event unrelated to a particular customer. Based on the first event and the second event, the method determines whether to adjust a price associated with a particular item. If the method determines that the price associated with the particular item needs adjustment, a new price for the particular item is determined based on the first event and the second event. Nayak et al., Abstract. 
Chiang et al. is directed to a system and method for delivering variable pricing of data usage to a user device operated by a user is disclosed. The system includes a server configured with a usage monitor configured to identify the user and monitor usage patterns of the user device. The server has a pricing policy engine configured to generate pricing information based on at least one of the identity of the user and the usage patterns. The pricing policy engine is configured to transmit the pricing information to the user device. The user device is configured with a usage controller having a user interface configured to receive a delay preference selection identifying at least one delay tolerant application. The usage controller is configured to receive pricing information from the pricing policy engine and to delay data usage to the delay tolerant application based on the delay preference selection and the pricing information. Chiang et al., Abstract. 
Nayak et al. nor Chiang et al. teach the limitations of the claimed invention, linking, within an integrated merchant point of sale data structure and with a processor at the merchant point of sale system, a social media object to an object selected from the group consisting of: a point of sale object, a customer relationship data object, and an inventory management data object, the point of sale data object corresponding to the point of sale data, the customer relationship data object corresponding to the customer relationship data object, and the inventory management data object corresponding to the inventory management data and automatically propagating, with the processor at the merchant point of sale system, the price adjustment to one or more display devices at the physical store that access the point of sale data object, the customer relationship data object, or the inventory management data object. 
Moreover, none of the prior art of record remedies the deficiencies found in Nayak et al. and Chiang et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kocas, Cenk, and Can Akkan. “How Trending Status and Online Ratings Affect Prices of Homogeneous Products.” discusses a test whether, acting as signals of desirability and popularity, a trending status or high ratings and reviews can lead to price cuts on homogeneous products. We provide empirical support for a model that demonstrates these relationships using data on books from twenty-four categories of Amazon.com. An important theoretical contribution of our model is that even in the absence of strategic considerations or demand dependencies, our model suggests lower prices for trending and positively reviewed products. Our work shows that pricing systems using popularity and average customer ratings as inputs can help achieve increased profitability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687